

116 HR 2827 IH: Keep Food Containers Safe from PFAS Act of 2019
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2827IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to deem any perfluoroalkyl or polyfluoroalkyl substance used as a food contact substance to be unsafe and therefore treated as adulterated under such Act, and for other purposes. 
1.Short titleThis Act may be cited as the Keep Food Containers Safe from PFAS Act of 2019. 2.Prohibition against food contact substances containing perfluoroalkyl and polyfluoroalkyl substancesParagraph (6) of section 409(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 348(h)(6)) is amended— 
(1)by striking (6) and inserting (6)(A) Definition.—; and (2)by adding at the end the following: 
 
(B)Perfluorinated compounds 
(i)Deemed unsafeBeginning on January 1, 2022, any PFAS used as a food contact substance is deemed to be unsafe for the purposes of this section and the application of clause (2)(C) of section 402(a). (ii)DefinitionsIn this subparagraph: 
(I)The term PFAS means a perfluoroalkyl substance or a polyfluoroalkyl substance that is man-made with at least 1 fully fluorinated carbon atom. (II)The term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms. 
(III)The term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.. 